Citation Nr: 1720413	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-48 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 20 percent for service-connected degenerative changes of the lumbar spine prior to May 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York, that awarded an increased disability rating of 20 percent for the service-connected degenerative changes of the lumbar spine, effective as of December 11, 2008, the date of the Veteran's claim for an increased disability rating.  The Veteran expressed disagreement with the assigned disability rating and perfected a substantive appeal.  Jurisdiction of this matter is currently with the RO located in Columbia, South Carolina.  

In the October 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had requested that he be scheduled for a Board hearing at the local RO.  However, in August 2014, he withdrew his request for a hearing.

In a May 2016 decision, the Board, in relevant part, denied a disability rating greater than 20 percent for the service-connected low back disability, prior to May 9, 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Order, based on a Joint Motion for Partial Remand, the Court vacated and remanded the Board's decision to the extent that it denied a disability rating greater than 20 percent for the service-connected low back disability prior to May 9, 2011.  The case is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  



FINDING OF FACT

Prior to May 9, 2011, the Veteran's service-connected low back disability was not shown to be manifested by limitation of forward flexion to 30 degrees or less, any findings of ankylosis, or evidence of incapacitating episodes of disc disease having a total duration of at least 4 weeks during a 12 month period, or separately ratable neurological manifestations.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 20 percent for service-connected degenerative changes of the lumbar spine, prior to May 9, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in December 2008 and June 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

The Veteran's lumbar spine disability has been rated by the RO under Diagnostic Code 5242 which provides the criteria for degenerative arthritis of the spine.  Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a , General Rating Formula, Note (1). 

The General Rating Formula pertinent to the thoracolumbar spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

 A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine 
 is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral disc syndrome is rated either under the General Rating Formula or alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, pursuant to Diagnostic Code 5243, whichever method results in a higher disability rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the preceding 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  The maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Diagnostic Code 5003 provides the rating criteria for degenerative arthritis and requires that the disability be established by X-ray findings to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Low Back Disability Prior to May 9, 2011

The Veteran's claim for an increased disability rating was received on December 11, 2008.  The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of the September 2005 rating decision initially awarding service connection, there is no evidence received within one year which relates to the service-connected low back disability.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the February 2009 rating action is the proper rating decision on appeal.

In a December 2008 statement, the Veteran's treating physician stated that the Veteran's chronic low back pain had worsened and was likely to continue to worsen.

A lay statement from the Veteran's spouse dated in December 2008 shows that he was described as having severe chronic pain.  He was said to have difficulty carrying groceries and ascending stairs.  He would have to lie in bed or on the floor to stretch his back following such activity.  He could not walk or stand for a long period of time.  His back pain would cause him to limp when walking.  His symptoms were said to have increased in severity.

A lay statement from the Veteran's daughter dated in January 2009 shows that he required the use of a weightlifting belt as a result of his ongoing back pain.  He required frequent massages and would soak in Epsom salt for relief.

A VA examination report dated in January 2009 shows that the Veteran reported that he treated his low back pain with aspirin and baths.  There was no history of hospitalization, surgery, neoplasm, urinary incontinence, urinary urgency, or urinary retention requiring catheterization.  He reported urinary frequency with a daytime voiding interval of one to two hours and nocturia with two voidings per night.  There was no history of fecal incontinence or obstipation.  The Veteran reported erectile dysfunction and numbness but denied paresthesias, leg or foot weakness, falls, or unsteadiness.  He reported decreased motion, stiffness, spasms, and lumbosacral pain; the pain was described as moderate, varying from dull to sharp, daily with a duration of hours, and radiating upward to the upper back.  He reported sporadic severe flare-ups of spinal symptoms that occurred twice a week with a duration of hours; he reported difficulty doing chores and activities of daily living during flare-ups.  He reported two incapacitating episodes in the previous 12 months.  He used a back brace and was able to walk less than a quarter-mile.

Physical examination revealed the Veteran's posture and head position were 
Normal.  His gait was abnormal with a hip swing.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  There was bilateral muscle spasm, and there was no evidence of atrophy, guarding, pain with motion, tenderness, or weakness to either side; the muscle spasm was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Detailed motor exam was 5/5 bilaterally except for hip flexion, which was 4/5 bilaterally; muscle tone was normal and there was no muscle atrophy.  Detailed sensory and reflex exams were normal with the exception of left knee jerk, which was 1+.  On active range of motion, flexion was from 0 to 60 degrees, extension was from 0 to 15 degrees, left lateral flexion was from 0 to 10 degrees, left lateral rotation was from 0 to 10 degrees, right lateral flexion was from 0 to 15 degrees, and right lateral rotation was from 0 to 10 degrees.  There was additional limitation after repetitive motion due to pain; extension was from 0 to 10 degrees and right lateral flexion was from 0 to 10 degrees.  Lasegue's sign was negative.  Tenderness was noted to T9-T10-T11.  X-ray results of the lumbosacral spine showed a transitional lumbosacral vertebral body; osteophytic lipping noted diffusely, mostly at the L4-L5 level; mild degenerative endplate sclerosis at L4 and L4; and scattered vascular calcifications.  X-ray results of the thoracic spine showed mild osteophytic lipping within the mid to lower thoracic spine.  The Veteran reported that he retired in June 2008 due to eligibility by age or duration of work, as well as low back problems and difficulty walking and standing.  The diagnoses included lumbar degenerative disc disease/degenerative joint disease, lumbar discopathy, and thoracic spine degenerative joint disease.  The examiner opined that the current level of disability was moderate to severe.

A lay statement from the Veteran's daughter dated in June 2009 shows that his health was said to have declined over the preceding seven years.  He was said to utilize various medications to treat his ongoing back pain.  It was noted that he developed restless leg syndrome which made it difficult to lie down to relive his back symptoms.  

A lay statement from the Veteran's spouse dated in June 2010 shows that the Veteran was said to experienced continued ongoing severe back symptoms.
A VA examination report dated in June 2010 shows that the Veteran reported that turning his head to one side aggravated his low back pain.  He reported that the low back pain tended to move up the spine, even to the cervical spine, but it did not radiate down the lower extremities.  He reported that the pain was present daily all the time and it became severe when he moved in the wrong direction.  He reported that the pain prevented him from falling asleep at night.  He denied having any operations or epidural injections and reported that he took aspirin, Motrin and Aleve and used ice packs for his back pain.  He reported that he stopped working two years earlier because of his back pain and to take care of his wife and daughter who were very sick.  He had been a physical education teacher, which involved climbing stairs and doing physical activity like turning, bending, and twisting that he could not do because of back pain.  Regarding activities of daily living, he reported that he could not jog, play basketball or do any sports, and the pain also affected his sex life.

Physical examination revealed that the Veteran expressed pain while walking.  He had very limited flexing forward at the waist, and he had more pain flexing forward than extending backwards at the waist.  Deep tendon reflexes were 2+ at the right knee, 1+ at the left knee, 1+ at the right ankle, and 0 at the left ankle.  The Veteran demonstrated weakness in the left lower extremity although the movements were limited by pain.  On sensory examination, there was decreased sensation to primary modalities distal in the left leg as compared to the right.  Straight leg raising did not elicit pain in sciatic distribution on either side.  The pain in the back was mostly on the left paralumbar area and low thoracic area.  The impression was lumbosacral strain with lumbar spondylosis.  

The examiner noted that since there were some findings in favor of radiculopathy and some findings not in favor of radiculopathy, he ordered a magnetic resonance imaging (MRI) study of the lumbosacral spine and an electromyograph (EMG) nerve conduction velocity of the lower extremities to clarify the diagnosis.  He stated that he would dictate his final comments and impression after he saw the test results.  A July 2010 addendum note by the examiner noted that the Veteran "has had a normal EMG/nerve conduction velocity of the left lower extremity."  As a result, the examiner concluded that there was no peripheral nerve or root of the nerve damage by this test. 

A VA examination report dated in September 2010 shows that the Veteran reported relatively constant low back pain which varied in intensity depending on activity; he reported that it worsened with any quick sudden movements.  He denied radiation of pain.  He reported that his ability to walk was affected at times, stating that he could not even get out of bed.  He denied any acute episodes in the prior 12 months for which a physician had specifically prescribed bed rest.  He reported having undergone physical therapy and taking aspirin and Tylenol as needed, with temporary relief.  He denied surgery or epidural injections.  He reported that his basic activities of daily living were unaffected by his back condition.  He reported flare-ups several times per week which would last less than one hour with severe pain which limited his ability to ambulate.  He reported occasionally ambulating with a cane and wearing a back support on a near daily basis.

On physical examination, flexion was from 0 to 40 degrees, extension was to 15 degrees, lateral flexion was to 10 degrees bilaterally, and lateral rotation was to 10 degrees bilaterally; pain was noted throughout each movement but the range of motion was not additionally limited following repetitive use.  There was spasm along the left paraspinal muscles along the L3 through L5 vertebral bodies.  There was diffuse tenderness to palpation.  Straight leg raising was negative.  No focal motor or sensory deficits were noted and deep tendon reflexes were 2+ and symmetric.  The Veteran's gait was antalgic and he ambulated with a cane.  Recent MRI results of the lumbar spine showed multilevel spondylosis and degenerative stenosis.  The diagnosis was chronic multilevel spondylosis and degenerative stenosis of the lumbar spine.

After careful review of the evidence of record prior to May 9, 2011, the Board finds no basis for the assignment of an increased disability rating.  In this regard, intervertebral disc syndrome, while asserted, was not said to have resulted in any incapacitating episodes requiring physician prescribed bed rest.  Thoracolumbar forward flexion has consistently been between 30 degrees and 60 degrees.  Specifically, in January 2009, flexion was limited to 60 degrees, and in September 2010, flexion was limited to 40 degrees; neither examination reflects limited range of flexion to 30 degrees or less required for the next higher, 40 percent disability rating.  Moreover, there was no additional loss of motion with repetitive use in September 2010, and only an additional 10 degrees of loss of extension in January 2009.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased disability rating for the Veteran's service-connected low back disability prior to May 9, 2011, is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent disability rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his range-of-motion testing.  The Board also observes that the Veteran's range of motion in his spine is limited by pain, and takes note of the VA examination reports which demonstrate that repetitive use yielded pain, but no additional loss of range of flexion.

There was also no evidence of any ankylosis of the spine.  Although X-ray findings during this time period showed degenerative changes, there was normal lumbar curvature and the January 2009 VA examiner opined that the current level of disability was moderate to severe.  The medical evidence prior to May 9, 2011, does not show that symptoms of the low back disability included forward flexion limited to 30 degrees or less, or ankylosis - the criteria required for the assignment of the next higher 40 percent disability rating.  

In addition, the preponderance of the evidence during this period is against a finding that any separate ratings are warranted for associated neurological impairment.  While, as noted by the June 2010 examiner, there were some findings indicative of neuropathy, further testing led the examiner to conclude that there was no peripheral nerve or root of the nerve damage.  Further, the VA examination report in September 2010 found no focal motor or sensory deficits, and deep tendon reflexes were 2+ and symmetric.

Regarding activities of daily living, in January 2009, the Veteran reported that he retired in June 2008 due to eligibility by age or duration of work, as well as low back problems and difficulty walking and standing.  In June 2010, he reported that he could not jog, play basketball or do any sports, and the pain also affected his sex life.  In September 2010, he indicated that his basic activities of daily living were unaffected by his back disability.

The Board also acknowledges assertions made by the Veteran throughout this period on appeal indicating that he is limited in his day-to-day activities as a result of his spine disability.  Although the Veteran has been found to exhibit pain and some additional loss of range of extension on repetitive use, the VA examiners have consistently indicated that the factors contributing to the Veteran's functional loss did not significantly impair his functional ability, even during flare-up or upon repetitive motion.  Furthermore, while the Veteran has reported that his low back disability manifests in difficulty with walking and standing, he has indicated that the impact of his activities of daily living is primarily in activities such as his ability to jog, play basketball, or do any sports, in addition to his sex life.  He has indicated that his basic activities of daily living were unaffected by his low back disability.  

As such, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned disability ratings under Diagnostic Code 5242.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish symptoms that would warrant an increased disability rating.  The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the Veteran's low back disability prior to May 9, 2011, did not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence did not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back disability prior to May 9, 2011, was adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher disability rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Finally, the Board has considered whether the record has raised a claim for a total disability rating based on individual unemployability prior to May 9, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  [A May 2013 rating decision granted entitlement to a TDIU, effective June 10, 2011, based on a finding that the evidence of record showed the Veteran was unable to secure or retain substantially gainful employment because of a combination of his service-connected PTSD, degenerative changes of the lumbar spine, and left lower extremity radiculopathy].  The Veteran worked for many years as an educator and completed four years of college.  In January 2009, he reported that he retired in June 2008 due to eligibility by age or duration of work, as well as low back problems and difficulty walking and standing.  In June 2010, he reported that he stopped working two years earlier because of his back pain and to take care of his wife and daughter who were very sick.  In September 2010, he reported that his basic activities of daily living were unaffected by his back condition.  In a September 2011 Statement In Support Of Claim (VA Form 21-4138), he indicated that there were several reasons for his retirement in July 2008: (1) he no longer had the patience to deal with students and staff on a professional level; (2) he no longer could perform the duty of physical education teacher; (3) his retention on the academic level was not up to par; and (4) there were times that he forgot important things.  Therefore, the Board does not find that a claim for TDIU based solely on the Veteran's low back disability was raised on the record prior to May 9, 2011. 



ORDER

A disability rating greater than 20 percent for service-connected degenerative changes of the lumbar spine prior to May 9, 2011, is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


